 Case 18-30832                  Doc 33          Filed 02/20/19 Entered 02/20/19 16:53:42      Desc Main
                                                  Document Page 1 of 17
   FILED & JUDGMENT ENTERED
             Steven T. Salata




            February 20 2019


        Clerk, U.S. Bankruptcy Court
       Western District of North Carolina
                                                                               _____________________________
                                                                                         Laura T. Beyer
                                                                                 United States Bankruptcy Judge




                                    UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF NORTH CAROLINA
                                          CHARLOTTE DIVISION

In re:                        )
                              )
SONJA WILSON,                 )                                       Chapter 13
                              )                                       Case No. 18-30832
                    Debtor.   )
______________________________)

 ORDER DENYING DEBTOR’S MOTION TO RECONSIDER, REFERRING DEBTOR
 AND RICHARD WATKINS TO THE UNITED STATES ATTORNEY, AND BARRING
  RICHARD WATKINS FROM FILING BANKRUPTCY PETITIONS FOR ANYONE
                       OTHER THAN HIMSELF

        THIS MATTER is before the court on the pro se Debtor’s

motion to reconsider (“Motion”) this court’s Order Dismissing

Case, Barring Refiling for 180 Days, and Referring Matter to the

United States Attorney (“Order”) and the court’s Order Requiring

Richard Watkins to Appear and Show Cause (“Watkins Show Cause

Order”).              After several hearings and consideration of testimony

by the Debtor, Richard Watkins (“Watkins”), a Deputy Clerk of

this       court,            and            a   member   of   the   Bankruptcy      Administrator’s

staff, the court determines, as further explained below, that it

should deny the Motion and refer the Debtor and Watkins to the

United States Attorney for his investigation of possible civil
 Case 18-30832     Doc 33    Filed 02/20/19 Entered 02/20/19 16:53:42             Desc Main
                               Document Page 2 of 17


and/or criminal liability for their apparent bankruptcy fraud

and   perjury       and     for    possible       violations         of     the     statute

regulating     the   behavior       of     bankruptcy     petition         preparers      by

Watkins.      In addition, the court will bar Watkins from filing

bankruptcy petitions on behalf of anyone other than himself.

      This    case    commenced      with       the    filing   of     a    “bare-bones”

voluntary petition on May 31, 2018.                   On the same date, the court

entered an Order to Appear and Show Cause, Instructing the Clerk

to Remove the Listed Social Security [Number] from the Docket,

and Noting the Absence of an Automatic Stay (“Debtor Show Cause

Order”).      The Debtor Show Cause Order notes that the Debtor was

ineligible for bankruptcy relief at that time because the order

dismissing the Debtor’s prior case, case no. 17-32040, barred

future    filings    for     a    period    of   180    days    from       its    entry    on

February 16, 2018.           The Debtor Show Cause Order further noted

that the Debtor’s alleged Social Security number in her new case

differed from the number in her prior cases, observed that the

Debtor appeared to be using a false Social Security number to

prevent      the   court     from     recognizing         her   ineligibility             for

bankruptcy relief, required the Debtor to show cause why she

should not be referred to the United States Attorney, and set a

hearing on June 12, 2018.                  The Debtor did not appear at the

hearing, and the court entered the Order on June 20, 2018.

      The Order dismisses this case, bars the Debtor from filing

future cases for 180 days from its entry, and refers the Debtor


                                            2
 Case 18-30832       Doc 33    Filed 02/20/19 Entered 02/20/19 16:53:42            Desc Main
                                 Document Page 3 of 17


to the United States Attorney for the Western District of North

Carolina for his consideration of whether to investigate and/or

prosecute      the   Debtor      for    bankruptcy       fraud     or    other      criminal

charges     based     on   her       apparently     intentional         use   of    a    false

Social Security number in connection with this case.                           The Debtor

filed her Motion on June 26, 2018.                  While the court docketed the

Debtor’s untitled Motion as a motion to reconsider the dismissal

of this case, the Motion does not ask the court to reconsider

the dismissal; instead, the Motion seeks to explain the Debtor’s

situation and actions and implicitly requests that the court

reconsider the portion of the Order that referred the Debtor to

the United States Attorney.                  The court’s June 29, 2018 Order

Setting Hearing on Debtor’s Motion to Reconsider Dismissal of

Case set a hearing on the Motion on July 10, 2018.

      The Debtor, the Bankruptcy Administrator, and the Chapter

13   Trustee    appeared        at    the   July    10   hearing.         After      briefly

hearing from the Debtor, the court continued the hearing so that

the court could take evidence at a subsequent hearing.                                     The

court   also     noted        that    it    would    contact     the      United        States

Attorney to ask that he postpone any actions related to the

referral until the court could fully consider the Motion.

      The    court     subsequently         held    a    special    setting         for    the

Motion on September 13, 2018.                     The Debtor and the Bankruptcy




                                              3
    Case 18-30832   Doc 33     Filed 02/20/19 Entered 02/20/19 16:53:42         Desc Main
                                 Document Page 4 of 17


Administrator1 appeared at the hearing.                      Carrie Howey (“Howey”),

a    Deputy   Clerk      who   specializes        in    customer     service     for    the

court, testified that a man filed the Debtor’s petition, he

claimed to be filing the petition on behalf of his wife, he

filled out and signed the Debtor’s name on her Statement of

Social     Security       Number(s),       he    had     a   copy    of   the    Debtor’s

government-issued identification card, and he said he did not

have    his   own    identification         card       but   would   return     with    it.

Howey said that the man did not return with his identification.

        Next, the Debtor testified.                 She began by describing her

prior bankruptcy cases and said they were all filed to try to

prevent the foreclosure sale of her home.2                       The Debtor confirmed

that she knew the court had barred her from filing bankruptcy

for 180 days at the conclusion of case no. 17-32040.                              Several

people,       including        Watkins,         contacted      her     prior     to     the

commencement        of    this    case     when     her      home    again     went    into

foreclosure.             According    to    the        Debtor,      Watkins     was    very

convincing about his ability to help the Debtor sell her home

and avoid foreclosure without filing a new bankruptcy case.                            The

Debtor said she had not planned to do anything to try to prevent

the newest foreclosure but changed her mind on May 31, 2018 and

decided to let Watkins do “whatever he needed to do,” agreed to

1
  The Bankruptcy Administrator clarified that she was appearing in a fact-
finding role and not as an advocate for the pro se Debtor.
2
  This case is the Debtor’s fifth Chapter 13 bankruptcy case since 2013. All
of her cases have been unsuccessful and dismissed by the court relatively
quickly.

                                            4
    Case 18-30832     Doc 33          Filed 02/20/19 Entered 02/20/19 16:53:42           Desc Main
                                        Document Page 5 of 17


pay him $300, and paid him the first “half” (actually $195.81).

The     Debtor       claimed          that     Watkins       knew    she        could    not     file

bankruptcy          but        acknowledged         that     she    assumed       he     would    do

something        in        a     court        because       he     took     a     copy     of     her

identification.

        While       her    testimony          in    this    regard        was    not    completely

clear, the Debtor claimed that the incorrect Social Security

number listed on her petition was an “honest mistake.”                                            The

Debtor testified that she texted the wrong number to Watkins but

wrote it down correctly for him before the petition was filed

with the court.                At one point, the Debtor claimed that she asked

Watkins       why     he       “changed”       her       Social    Security       number       before

returning to the “honest mistake” narrative.

        The    Debtor          told     the    court      that     she    did    not     open    mail

related to this case until she received the Order and wondered,

belatedly, why she was getting mail from the court.3                                      She said

she then asked Watkins why he commenced this case.                                  According to

the Debtor, Watkins did not explain why he filed her petition

but assured her that it was an “honest mistake” and said he

would take care of the issue with her Social Security number.

        After the Debtor testified at the September 13 hearing, the

court heard from Anne Whitley (“Whitley”), a Case Administration

Manager       for    the       Bankruptcy          Administrator.           Whitley      testified

3
  According to the court’s docket, the Debtor received a Notice of Deficient
Filing and the Debtor Show Cause Order shortly after the commencement of this
case and about three weeks before she received the Order.

                                                     5
    Case 18-30832      Doc 33    Filed 02/20/19 Entered 02/20/19 16:53:42         Desc Main
                                   Document Page 6 of 17


about     her    attempts        to     locate       and    subpoena    Watkins.4     After

Whitley’s testimony, the Bankruptcy Administrator told the court

that she was confident that the Debtor did not personally file

her petition in this case, but the more difficult question was

whether     she       authorized        the     filing,       noting    that   the   Debtor

provided        her    Social        Security        number     and    identification      to

Watkins     and       knew    that    those      were       requirements    for   filing      a

bankruptcy case.              The Bankruptcy Administrator suggested that

the court needed to hear from Watkins prior to making a decision

on the Debtor’s Motion.                  The court agreed with the Bankruptcy

Administrator          and      asked     her    to        contact    the   United   States

Attorney regarding maintaining the current status quo pending a

future hearing.

        The court entered the Watkins Show Cause Order on September

26, 2018.        The Watkins Show Cause Order thoroughly explains the

proceedings so far in this case, mentions the Bankruptcy Code’s

regulations         for      bankruptcy       petition        preparers     (“BPPs”),    and

requires Watkins to appear at a hearing on October 16, 2018 to

show cause why he should not be sanctioned for violations of the

Bankruptcy Code’s BPP regulations, why he should not be enjoined

from serving as a BPP in future cases, and why he should not be


4
  The Bankruptcy Administrator sent subpoenas for Watkins to appear at the
September 13 hearing to various addresses but was unsure if they had been
properly served. The Debtor, who had been in contact with Watkins prior to
the September 13 hearing, confirmed that he had received at least one of the
subpoenas.   Watkins subsequently admitted at the October 16, 2018 hearing
that he did receive a subpoena for the September 13 hearing prior to
September 13, 2018.

                                                 6
    Case 18-30832    Doc 33    Filed 02/20/19 Entered 02/20/19 16:53:42        Desc Main
                                 Document Page 7 of 17


referred to the United States Attorney.

        Watkins, the Debtor, and an attorney for the Bankruptcy

Administrator        appeared       at    the   October     16   hearing.       Watkins’

version of the events relevant to this case was similar to the

Debtor’s but differed in key aspects.                       Watkins said he was a

real estate investor who contacted the Debtor because she was

losing her home, and he was interested in facilitating a sale

with an investor named Sammy Mancinco (“Mancinco”).                         He admitted

that the Debtor told him that she was ineligible for bankruptcy

relief but claimed that he told her that Mancinco wanted her to

file this case regardless and offered to provide an attorney5 to

represent       her.       Watkins       produced    text    messages     that    showed

discussions with the Debtor about a bankruptcy filing in the

days    leading     up     to and    including May 31.             One   of    the   text

messages included an incorrect Social Security number for the

Debtor,       but   the    number    is    different      from   both    the    Debtor’s

actual number and the number on the Debtor’s petition.

        Watkins claimed that William Morgan6 (“Morgan”), a friend of

his     who    works      as   an   “independent       paralegal,”       prepared     the

Debtor’s petition (although he also testified that he picked up

the petition from the Debtor).                      Watkins said he paid Morgan

5
  Watkins said he worked with so many attorneys that he could not remember the
name of the attorney who worked (or was going to work) on the Debtor’s case.
6
  According to Watkins, Morgan lives in Brooklyn. Watkins did not know his
address and said Morgan visits family that lives “in the Rozzelles Ferry Road
area” of Charlotte every now and then. Watkins did not specifically explain
the circumstances related to Morgan’s alleged petition preparation in this
case (i.e., he did not say whether Morgan sent the petition from Brooklyn or
happened to be visiting family in Charlotte at the time).

                                                7
    Case 18-30832      Doc 33     Filed 02/20/19 Entered 02/20/19 16:53:42           Desc Main
                                    Document Page 8 of 17


$300,       more     than    he    was    paid   by     the    Debtor,    to    prepare     the

petition, and he was not worried about paying part of Morgan’s

fee     because       he    was        waiting   for    the       sale   of    the    Debtor’s

residence to close.               Watkins testified that he did not know why

Morgan did not disclose his work on the Debtor’s petition.

        Watkins admitted that he filed the Debtor’s petition with

the court but said he did so with the Debtor’s authorization.

Another of the text messages that Watkins provided to the court

showed that he sent a picture of the Debtor’s filed petition to

the Debtor shortly after filing it.                       When the court asked about

the signatures on the petition, Watkins did not directly answer

the question and instead said that, during one of two visits to

the school where the Debtor works on the morning of May 31, he

gave the (presumably unsigned) petition to the Debtor and then

got    it     back    from       her    (presumably      signed).7        He   subsequently

explicitly         said     he    did     not    know    who      provided     most    of   the

signatures of the Debtor’s name on her petition.8                              Watkins also

did not directly answer a question from the Debtor that implied

that     he    had     suggested         that    filing       a   petition     without      the

Debtor’s actual signature(s) would allow the Debtor to avoid

liability for commencing the case.                        Finally, Watkins testified

that he had filed petitions for two other debtors recently.

7
  The Debtor claimed that she did not sign the petition and had not even seen
it prior to the September 13 hearing.
8
  Watkins testified that he thinks he signed the Debtor’s name on the Notice
Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy at
Howey’s direction.

                                                 8
 Case 18-30832         Doc 33    Filed 02/20/19 Entered 02/20/19 16:53:42       Desc Main
                                   Document Page 9 of 17


      The Debtor’s version of the facts changed somewhat when she

testified after Watkins at the October 16 hearing.                             The Debtor

followed up on her question to Watkins by stating that he told

her   that    he       would    be    able   to   clear    her    credit      because   the

signatures        on    her     new   petition     would    not    match      her   actual

signature.         She did not concede that she authorized the filing

of this case (despite her testimony about Watkins’ suggestion of

using      fake    signatures),        but   she   did     admit       that   she   knew    a

petition had been filed after she received the texted picture of

it    on    May     31.         The    Debtor,     despite       her     multiple    prior

experiences with bankruptcy procedure, claimed that she thought

there was “some way around it” and that she thought it was only

the beginning of a process and not a “full-fledged” bankruptcy.

She also admitted at the October 16 hearing that she had prior

knowledge of the June 12 hearing on the Debtor Show Cause Order

and said she did not think she needed to appear because the

bankruptcy        was     not    “full-fledged.”           Tellingly,         the   Debtor

testified that she thought she and Watkins, who both admitted

that they had stayed in contact prior to the hearing, were “on

the same page” until Watkins testified.                          Near the end of the

hearing, the Debtor apologized for “all of this” and accepted

any responsibility that the court wanted to assign to her.

      The court has attempted to catalog the evidence presented

in this case as clearly and concisely as possible in this order,

but the actual presentation of the evidence by the Debtor and


                                              9
 Case 18-30832       Doc 33    Filed 02/20/19 Entered 02/20/19 16:53:42               Desc Main
                                Document Page 10 of 17


Watkins,       as     noted        by     the     attorney         for       the     Bankruptcy

Administrator at the October 16 hearing, was anything but clear

and concise.         Details changed on the fly, the witnesses avoided

giving    direct      answers       to    straightforward             questions      that       were

often repeated when the initial answers were unsatisfactory, and

many of the explanations were self-serving and not credible.

The    court   believes       that       the    story      (or     stories)        told    by   the

Debtor and Watkins included a significant amount of truth, but

the    witnesses      changed       key    details         where      an   honest     admission

would subject the witness to possible (or perceived) liability.

       There    are    several          reasons      the    court      does    not    find      the

entirety of the Debtor’s testimony to be credible.                                   First, as

previously      noted,       the    Debtor’s         version      of   the    facts       changed

significantly after Watkins testified.                           For example, the Debtor

initially said that she ignored the court’s “letters” about this

case    and    did    not    know       about    its    commencement.              The    Debtor,

however, subsequently admitted that she knew on the petition

date that (some version of) a bankruptcy case had commenced

after Watkins testified and produced the texted photo of the

filed petition.         The Debtor claimed she did not see the petition

and other documents filed under her name until months after the

case commenced, but she could not explain why Watkins needed to

visit    her    at    work    multiple          times      on   May    31.     The        Debtor’s

explanation about not promptly opening mail from the bankruptcy

court, even though she knew she could not file a case, is not


                                                10
    Case 18-30832    Doc 33       Filed 02/20/19 Entered 02/20/19 16:53:42     Desc Main
                                   Document Page 11 of 17


believable,         especially        given     the    Debtor’s       testimony      about

Watkins suggesting the use of fraudulent signatures, which is an

admission that she at least knew something like what actually

happened could have happened.                    In addition, the Debtor seemed

far    more    upset       that     Watkins     failed   to    support     her     initial

testimony than that he allegedly filed bankruptcy in her name

without her permission.                Finally, the Debtor vaguely apologized

for “all of this” at the conclusion of the October 13 hearing;

if the Debtor’s initial story was true, she would not have much

for which to apologize.

        Similarly, while Watkins may have been telling the truth

about the Debtor authorizing the filing of her petition,                                 he

studiously avoided admitting to any wrongdoing,9 even when his

explanations defied belief.                  He claimed that he did not prepare

the Debtor’s petition and, instead, a mysterious “independent

paralegal”      from       somewhere      in    Brooklyn      who   visits    family     in

Charlotte did the work.                According to Watkins, an attorney was

supposed to be involved in the Debtor’s case, but Watkins could

not remember the attorney’s name.                     He said he did not keep any

of the Debtor’s money, despite producing a text discussion of

the    payment,      and    even      paid     additional     funds   of     his   own   to

Morgan.       He did not know who signed the Debtor’s documents even

though he admitted to facilitating its filing, and he was not


9
  The detail in the Watkins Show Cause Order may have unintentionally provided
Watkins a primer for which details he needed to avoid admitting.

                                               11
 Case 18-30832      Doc 33    Filed 02/20/19 Entered 02/20/19 16:53:42      Desc Main
                               Document Page 12 of 17


sure if he signed one of the signatures as alleged by Howey.

Watkins failed to adequately explain the alleged mistake that

led to an incorrect Social Security                   number appearing on the

Debtor’s petition.

       In short, the court believes that the parties actually met

as they described after Watkins acquired the Debtor’s contact

information from public foreclosure records, and Watkins told

the Debtor that he could help save her house.                    Watkins did visit

the Debtor while she was working on May 31.                       The Debtor paid

Watkins $195.81, and the court believes that she was supposed to

pay him more.        The Debtor told Watkins that she could not file

bankruptcy;        however,     contrary       to   their      testimony,       Watkins

probably convinced her to authorize the filing over her initial

objection.         Similarly,      the    Debtor      likely     went    along    with

Watkins’ suggestions of the use of a fraudulent Social Security

number and having someone else sign the Debtor’s name in order

to support her subsequent claims to have not been responsible

for the filing.        There is probably not an investor named Sammy

Mancinco     who    was      involved    in    this    matter,     and    the    court

seriously doubts that a paralegal named William Morgan and the

unnamed attorney were involved.

       18 U.S.C. § 3057 requires any judge with reasonable grounds

to believe that a violation of chapter 9 of title 18 “or other

laws    of   the    United     States    relating      to   insolvent       debtors,

receiverships or reorganization plans” has occurred to report


                                          12
 Case 18-30832   Doc 33   Filed 02/20/19 Entered 02/20/19 16:53:42   Desc Main
                           Document Page 13 of 17


all of the facts and circumstances, the names of the witnesses,

and the offense or offenses that the judge believes have been

committed to the appropriate United States Attorney.                 18 U.S.C.

§ 157, which is part of chapter 9, prohibits bankruptcy fraud

and says:

              A person who, having devised or intending
            to devise a scheme or artifice to defraud
            and   for  the   purpose   of   executing    or
            concealing such a scheme or artifice or
            attempting to do so——
                 (1) files a petition under title 11,
                      including a fraudulent involuntary
                      petition under section 303 of such
                      title;
                 (2) files a document in a proceeding
                      under title 11; or
                 (3) makes    a   false    or    fraudulent
                      representation, claim, or promise
                      concerning or in relation to a
                      proceeding under title 11, at any
                      time before or after the filing of
                      the petition, or in relation to a
                      proceeding falsely asserted to be
                      pending under such title,
                 shall   be  fined   under    this   title,
                 imprisoned not more than 5 years, or
                 both.

It appears that Watkins designed a scheme to file a bankruptcy

case using a false Social Security number and fake signatures,

and the Debtor, perhaps reluctantly and out of desperation, went

along with it.      In doing so, the Debtor and Watkins appear to

have violated § 157.

     18 U.S.C. § 1621 provides that any person who has taken an

oath to testify truthfully in a court proceeding “willfully and

contrary to such oath states or subscribes any material matter



                                      13
 Case 18-30832      Doc 33   Filed 02/20/19 Entered 02/20/19 16:53:42         Desc Main
                              Document Page 14 of 17


which he does not believe to be true . . . is guilty of perjury

and shall . . . be fined under this title or imprisoned not more

than five years, or both.”            See also 28 U.S.C. § 1746 (“Unsworn

declarations under penalty of perjury”).                  The Debtor and Watkins

took oaths to tell “the truth, the whole truth, and nothing but

the   truth”   at     the    hearings   in       this   case,    and   the     Debtor’s

petition was filed under penalty of perjury.                         Both the Debtor

and Watkins violated their oaths in their testimony                            in this

court and appear to have violated § 1746 by including a false

Social Security number and fraudulent signatures in the Debtor’s

petition.

      11 U.S.C. § 110 regulates the actions of BPPs and provides

sanctions for violations.           See generally In re Bodrick, Nos. 14-

31516, 14-31542, 2016 WL 1555593 (Bankr. W.D.N.C. Apr. 14, 2016)

(sanctioning a BPP for violations of § 110 in two bankruptcy

cases).        The     sanctions     for        violations      of    § 110     can    be

significant.     See In re Branch, 504 B.R. 634, 649 (Bankr. E.D.

Cal. 2014) (imposing sanctions totaling $40,550 against a BPP).

Similarly,     § 110    tightly     regulates       the   permissible         acts    for

BPPs, and “a BPP who observes the requirements of § 110 is a

typist; he is not an attorney, and he is not even a paralegal.”

Bodrick, 2016 WL 1555593, at *4 (citing Wieland v. Assaf (In re

Briones-Coroy), 481 B.R. 685, 690 (Bankr. D. Colo. 2012); U.S.

Trustee v. Brown (In re Martin), 424 B.R. 496, 505 n.6 (Bankr.

D.N.M. 2010); In re Moore, 290 B.R. 287, 297–98 (Bankr. E.D.N.C.


                                           14
 Case 18-30832     Doc 33    Filed 02/20/19 Entered 02/20/19 16:53:42   Desc Main
                              Document Page 15 of 17


2003); In re Bush, 275 B.R. 69, 78 (Bankr. D. Idaho 2002);

Stiles v. C.C. Bankhead, III Living Trust (In re Young), Nos.

98-3115 & 98-30735, slip op. at 15 (Bankr. W.D.N.C. Apr. 27,

1999)).

       It   appears    that      Watkins      may     have   violated     numerous

provisions of § 110.         For example, § 110(b)(1) requires a BPP to

sign and print her name on every document that she prepares for

a debtor, and Watkins did not sign any of the documents that he

filed on behalf of the Debtor.               Section 110(b)(2) mandates that

BPPs provide written notice about their role in a bankruptcy

case to the debtor prior to preparing a document or accepting

any fees.        There is no indication in the evidence before this

court that Watkins provided written notice of anything to the

Debtor.     Section 110(c) requires individuals who serve as BPPs

to list their Social Security numbers on documents that they

prepare; Watkins’ Social Security number is not disclosed in any

of the documents.           BPPs must also give debtors copies of the

documents that they prepare, § 110(d), and Watkins apparently

did not provide any copies of any documents to the Debtor.                     BPPs

cannot sign any documents on behalf of a debtor, § 110(e)(1),

and    Watkins    admitted     to    signing    the     Debtor’s   name   on   one

document and likely signed more.                    Section 110(e)(2) prevents

BPPs    from    providing     any    legal    advice,     including     whether     a

petition should be filed, to debtors; Watkins not only advised

the    Debtor    to   file    this    case,    he     apparently   overcame    her


                                         15
 Case 18-30832   Doc 33        Filed 02/20/19 Entered 02/20/19 16:53:42      Desc Main
                                Document Page 16 of 17


reluctance to do so.           BPPs must disclose the fees they charge to

debtors,     § 110(h)(2),          and    Watkins’     fee    was    not   disclosed.

Courts can fine BPPs up to $500 for each failure to comply with

§ 110(b), (c), (d), (e), and (h), § 110(l)(1), and the court

“shall” triple the amount of the fine if a BPP suggests the use

of a false Social Security number, does not inform a debtor that

he is commencing a bankruptcy case, or fails to disclose his

identify on any document, § 110(l)(2).                       Since the fines are

imposed per document, signature, etc., and should be tripled

under the facts of this case, Watkins could face a significant

monetary    fine.         In   addition,    § 110(j)       allows    courts    to    bar

people who repeatedly violate the Bankruptcy Code and/or engage

in   fraudulent,     unfair,       or    deceptive    conduct       from   serving   as

BPPs.

      The   court     suspects          Watkins      may     have    served     as   an

undisclosed BPP in this case and violated the Bankruptcy Code’s

regulations to a significant extent, but it will not impose

monetary sanctions at this time and will instead refer the issue

to the United States Attorney along with its other concerns.

This matter came before the court in the context of the Debtor’s

Motion, and the court’s primary concern at the hearings was

investigating       the    incorrect       Social    Security       number    and    the

circumstances surrounding the filing of the Debtor’s petition.

The Bankruptcy Administrator’s office appeared at the hearings

in a fact-finding role but did not seek sanctions pursuant to


                                           16
 Case 18-30832    Doc 33      Filed 02/20/19 Entered 02/20/19 16:53:42     Desc Main
                               Document Page 17 of 17


§ 110.     As a result, the BPP issue was not thoroughly explored

at the hearings.            In addition, the two main witnesses to any

possible violations of § 110, the Debtor and Watkins, were not

candid in their testimony to the court.                      While the court will

not impose monetary sanctions on Watkins at this time, it will

bar him from filing bankruptcy petitions on behalf of others

based on his role in this case.

     Accordingly,       the     Debtor’s    Motion      is    hereby    DENIED,    and,

pursuant    to   18    U.S.C.     § 3057,       the   court    hereby    REFERS     THE

DEBTOR, SONJA WILSON, AND RICHARD WATKINS TO THE UNITED STATES

ATTORNEY FOR THE WESTERN DISTRICT OF NORTH CAROLINA for his

consideration     of   whether      to   investigate         and/or    prosecute   the

Debtor and Watkins for their violations of 18 U.S.C. §§ 157 &

1621 and 28 U.S.C. § 1746 and Watkins for his violations of 11

U.S.C.   § 110.        In    addition,     the    court      hereby    BARS   RICHARD

WATKINS FROM FILING BANKRUPTCY PETITIONS ON BEHALF OF ANYONE

OTHER THAN HIMSELF pursuant to 11 U.S.C. §§ 105 & 110(j)(2)(B).

     SO ORDERED.
This Order has been signed                            United States Bankruptcy Court
electronically. The Judge’s
signature and Court’s seal
appear at the top of the Order.




                                           17
